     Case 6:21-cv-00003 Document 1-3 Filed on 01/22/21 in TXSD Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           VICTORIA DIVISION




STATE OF TEXAS,

              Plaintiff,                         Civ. Action No. ___________

v.

The UNITED STATES OF AMERICA;
DAVID PEKOSKE, Acting Secretary of the
United States Department of Homeland
Security, in his official capacity; UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY; TROY MILLER, Senior Official
Performing the Duties of the Commissioner
of U.S. Customs and Border Protection, in
his official capacity; U.S. CUSTOMS AND
BORDER PROTECTION; TAE JOHNSON,
Acting Director of U.S. Immigration and
Customs Enforcement, in his official
capacity; U.S. IMMIGRATION AND
CUSTOMS         ENFORCEMENT;           TRACY
RENAUD, Senior Official Performing the
Duties of the Director of the U.S. Citizenship
and Immigration Services, in her official
capacity;     U.S.    CITIZENSHIP        AND
IMMIGRATION SERVICES,

              Defendants.




                                EXHIBIT C
      Case 6:21-cv-00003 Document 1-3 Filed on 01/22/21 in TXSD Page 2 of 4




                                                           January 21, 2021

David Pekoske
Acting Secretary, Department of Homeland Security
Washington, D.C. 20528
ogc@hq.dhs.gov
ogcexecsec@hq.dhs.gov
david.palmer@hq.dhs.gov
stephen.mccleary@hq.dhs.gov
sharmistha.das@hq.dhs.gov
via email and certified mail, return receipt requested

    Re:      DHS’s Unlawful “Pause on Removals”

Dear Mr. Pekoske:

    Yesterday you ordered a blanket halt on nearly all deportations of illegal aliens.
This complete abdication of the Department of Homeland Security’s (“DHS”)
obligation to enforce federal immigration law is unlawful and will seriously and
irreparably harm the State of Texas and its citizens.

    Specifically, your memorandum directed DHS to impose “an immediate pause
on removals of any noncitizen with a final order of removal [subject to limited
exceptions] for 100 days to go into effect as soon as practical and no later than
January 22, 2021.”1 Should such a directive be legal or left unchallenged, DHS could
attempt to renew that directive indefinitely or issue a similar directive for an even
longer period of time. That would allow the Biden Administration to grant blanket
amnesty to the vast majority of the illegal aliens in this country with the stroke of a
pen and without congressional approval.


1
 Memo. from David Pekoske, Review of and Interim Revision to Civil Immigration Enforcement and Removal Policies
and Priorities (Jan. 20, 2021), https://www.dhs.gov/sites/default/files/publications/21_0120_enforcement-
memo_signed.pdf (footnote omitted).


          P os t Of ﬁc e B ox 12548 , Au stin , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa sa tt or n eygen era l. gov
     Case 6:21-cv-00003 Document 1-3 Filed on 01/22/21 in TXSD Page 3 of 4



Letter to Acting Secretary Pekoske
January 21, 2021
Page 2

    Border states like Texas pay a particularly high price when the federal
government fails to faithfully execute our country’s immigration laws. Your
attempted halt on almost all deportations would increase the cost to Texas caused by
illegal immigration. DHS itself has previously acknowledged that such a “pause
on . . . removals” will cause “concrete injuries to Texas.” See Agreement between
Department of Homeland Security and the State of Texas (“Agreement”) § 2.

    As a result of that particularized interest in the effective operation of our
immigration system, Texas has agreed to cooperate with the federal government in
its execution of immigration enforcement. See Agreement. Your attempt to halt
deportations violates our Agreement in multiple ways.

    First, DHS is obligated to consult with Texas before reducing immigration
enforcement, pausing removals, or declining to decrease the number of removable
aliens residing in the United States. See Agreement §§ 2, 3.A. Prior to issuing
yesterday’s memorandum, however, DHS did not contact Texas at all, much less
comply with the notice and consultation requirements of our Agreement. See
Agreement § 3.A.2–3.

   Second, DHS agreed “to prioritize the protection of the United States and its
existing communities,” including by “promot[ing] the return or removal from[] the
United States of inadmissible and removable aliens.” Agreement § 3.A.1. Needless
to say, a broad “pause” on the removal of illegal aliens does not “promote . . .
removal.”

    This letter serves as notice that Texas believes DHS has violated the Agreement;
it is not a comprehensive list of the many legal defects in your memorandum. See
Agreement § 8. Texas would like to resolve this dispute, but you must immediately
rescind the January 20 Memorandum. DHS’s failure to provide Texas with pre-
implementation notice of the memorandum—combined with its quick
implementation of the memorandum—makes waiting impracticable. We require an
immediate response or we will seek relief to enjoin your order, as contemplated by
the Agreement. Agreement § 6.


                                         2
      Case 6:21-cv-00003 Document 1-3 Filed on 01/22/21 in TXSD Page 4 of 4



Letter to Acting Secretary Pekoske
January 21, 2021
Page 3

                                            Best regards,




                                            Ken Paxton
                                            Attorney General of Texas

                                            Office of the Attorney General
                                            P.O. Box 12548 (MC-009)
                                            Austin, Texas 78711-2548

cc:    The Honorable Greg Abbott, Governor of Texas
       1100 San Jacinto Boulevard, 4th Floor
       Austin, Texas 78701

       U.S. Customs and Border Protection
       Office of the Commissioner
       1300 Pennsylvania Ave. NW
       Washington, D.C. 20229

       U.S. Immigration and Customs Enforcement
       Office of the Director
       500 12th Street SW
       Washington, D.C. 20536

       U.S. Citizenship and Immigration Services
       Office of the Director
       5900 Capital Gateway Drive
       Suitland, Maryland 20746




                                              3
